 -In the Matter of THE EWING-THOMASCORPORATIONandTEXTILEWORKERS UNION .OF AMERICA, LOCAL 178, CIOCase No. 4-R-1381.-Decided April 25, 1944.Mr. Ralph S. Croskey,of Philadelphia, Pa., andMr. James S.Rankin,of Chester, Pa., for the Company.Mr. Fred Muscheek,of Philadelphia, Pa., for the Union.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONAND'DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Textile Workers Union of America,Local 178, affiliated with the C. 1. 0., herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of The Ewing-Thomas Corporation,-Chester,Pennsylvania, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Eugene M. Purver, Trial Examiner. Said hearing was heldat.Chester, Pennsylvania, on March 31, 1944.The Company and theUnion appeared, participated, and were afforded full opportunity tobe heard, to. examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Subsequent to the hearing, the Company filed a brief wherein it re-quested the Board to dismiss the'petition on the ground that no validproof had been made that the Union has been designated or selectedas representative by a majority of the employees of the Company orany substantial number thereof.The motion is denied.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY^The Ewing-Thomas Corporation, a Pennsylvania corporation,, isengaged at Chester, Pennsylvania, in mercerizing and selling cotton56 N. L.R. B., No. 6.23 24DECISIONSOF NATIONALLABOR RELATIONS BOARDyarns.During the year 1943, the ' Company purchased raw cottonvalued at approximately $100,000,, all of which was shipped to theCompany from points outside the Commonwealth of Pennsylvania.During thesameperiod, the Company sold finished products valuedin excessof $100,000, approximately 70 percent of which was shippedto points outside the Commonwealth of Pennsylvania.The Company,admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATION INVOLVEDi\STextileWorkers 'Union of America, Local 178, 'affiliated with 'theCongress of Industrial Organizations,is a labor organizationadmittingto membership employees of the Company. ' ,M. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the collective.bargaining representative for certain of its employeesunlessand until,the-Union is certified by the Board., , ,A statement prepared by a Field Examiner, introduced in evidence atthe hearing, indicates that the Union represents a substantial number.of employees in the unit hereinafter found to be appropriate 1We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within themeaning of,Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE 'UNITWe find, in substantial accordance with the stipulation ofthe,parties,that all production and maintenance employees of the Company, ex-cluding clerical employees, watchmen, foremen, and all supervisoryemployees, who have authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of 'employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b), of theAct.The Field Examiner reported that the Union submitted 73 authorizationcards, a spotcheck of which was made against the Company's payroll of March11, 1944;there areapproximately 160 employees in the unit alleged by the Union to be appropriate.At the bearing, counsel for the Company objected to the introductionin evidence of,theField Examiner's statement,arguing that the statementhad noprobativevalue because itwas not made in the presence of any representative of the Company and the Companyhad noknowledge of the truth of its contents.As we have frequently stated, the reportof a Board agent with respect to a claim of authorization for the purposesof representa-tion is taken: not as proof of the precise number of employees who desireto be representedby'a labororganization,but rather to protect the Companyand the Board from unfoundedclaims'by suchorganizationsand to give reasonableassurance that a substantial numberof employees desire to be sorepresented.SeeMatterof Interlake IronCorporation,38 N. L.R. B. 139. THE EWING-THOMAS CORPORATION.V. THE DETERMINATION OF REPRESENTATIVES25We shall direct that the question concerning representation which-has arisen be resolved by an election by secret ballot among the em-ployees-in the appropriate unit who were employed during thepay-roll periodimmediatelypreceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power, vested in the National LaborRelations Board, by Section 9 (c) of the National Labor Relations"Act, and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Ewing-ThomasCorporation, Chester, Pennsylvania, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional- Director for the Fourth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, ,Sections 10 and 11, of said Rules and Regulations, among theemployees in-the unit found appropriate in Section IV, above, who'wereemployed during the pay-roll period immediately preceding the date ofthis Direction, including employees 'who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented by Textile-Workers Union ofAmerica, Local 178, affiliated "With the C. 1. 0., for the purposes of col-lective bargaining.